NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GARY JONES,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4333
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 10, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Tracy B. Pratt, Bradenton, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa;
and Cynthia Richards, Assistant
Attorney General, Tampa (substituted
as counsel of record), for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.